Judgment unanimously affirmed, with costs. We are of the opinion that plaintiff was obligated to prepare both preliminary plans and specifications and final working drawings and specifications for the sum of $2,500, payment for which was contingent upon removal of the restrictions by the board of standards and appeals within a reasonable time. Such restrictions were so removed- within a reasonable time. Findings of fact inconsistent with this decision are reversed and new findings to support this decision will be made. Present — Lazansky, P. J., Young, Hagarty, Tompkins and Davis, JJ. Settle order on notice.